DELAWARE POOLED® TRUST The High-Yield Bond Portfolio The Core Plus Fixed Income Portfolio (each a “Portfolio” and collectively, the “Portfolios”) Supplement to the Portfolios’ Prospectus dated February 26, 2016 Effective as of the date of this supplement, the following replaces the information in the prospectus section entitled “Portfolio Summaries – The High-Yield Bond Portfolio – Who manages the Portfolio? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust (a Delaware statutory trust) Portfolio managers Title with Delaware Management Company Start date on the Portfolio Craig C. Dembek, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 Paul A. Matlack, CFA Senior Vice President, Senior Portfolio Manager, Fixed Income Strategist December 2012 John P. McCarthy, CFA Senior Vice President, Senior Portfolio Manager, Co-Head of Credit Research December 2012 Adam H. Brown, CFA Senior Vice President, Senior Portfolio Manager November 2014 Effective as of the date of this supplement, the following replaces the information in the prospectus section entitled “Portfolio Summaries – The Core Plus Fixed Income Portfolio – Who manages the Portfolio? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust (a Delaware statutory trust) Portfolio managers Title with Delaware Management Company Start date on the Portfolio Adam H. Brown, CFA Senior Vice President, Senior Portfolio Manager November 2015 Craig C. Dembek, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 Roger A. Early, CPA, CFA Executive Director, Head of Fixed Income Investments, Executive Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2007 Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy June 2002 J. David Hillmeyer, CFA Senior Vice President, Senior Portfolio Manager February 2014 Paul A. Matlack, CFA Senior Vice President, Senior Portfolio Manager, Fixed Income Strategist December 2012 John P. McCarthy, CFA Senior Vice President, Senior Portfolio Manager, Co-Head of Credit Research December 2012 Effective as of the date of this supplement, the following replaces and/or supplements the biographical information for certain portfolio managers in the section entitled, "Management of the Trust – Portfolio Managers" beginning on page 48: Adam H. Brown, CFA Senior Vice President, Senior Portfolio Manager – The High-Yield Bond Portfolio and The Core Plus Fixed Income Portfolio Adam H. Brown is a senior portfolio manager on the firm's taxable fixed income team. He manages the bank loan portfolios and is a co-portfolio manager for the high yield, fixed rate multisector, and core plus strategies. Brown joined Delaware Investments in April 2011 as part of the firm’s integration of Macquarie Four Corners Capital Management, where he worked since 2002. At Four Corners, he was a co-portfolio manager on four collateralized loan obligations (CLOs) and a senior research analyst supporting noninvestment grade portfolios. Before that, Brown was with the predecessor of Wells Fargo Securities, where he worked in the leveraged finance group arranging senior secured bank loans and high yield bond financings for financial sponsors and corporate issuers. He earned a bachelor’s degree in accounting from the University of Florida and an MBA from the A.B. Freeman School of Business at Tulane University. Craig C. Dembek, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst – The High-Yield Bond Portfolio and The Core Plus Fixed Income Portfolio Craig C. Dembek is co-head of credit research and senior research analyst on the firm’s taxable fixed income team with primary responsibility for banks, brokers, insurance companies, and real estate investment trusts (REITs), as well as oversight for other sectors. He rejoined the firm in March 2007. During his previous time at Delaware Investments, from April 1999 to January 2001, he was a senior investment grade credit analyst. Most recently, he spent four years at Chartwell Investment Partners as a senior fixed income analyst and Turner Investment Partners as a senior fixed income analyst and portfolio manager. Dembek also spent two years at Stein, Roe & Farnham as a senior fixed income analyst. Earlier in his career, he worked for two years as a lead bank analyst at the Federal Reserve Bank of Boston. Dembek earned a bachelor’s degree in finance from Michigan State University and an MBA with a concentration in finance from the University of Vermont. Roger A. Early, CPA, CFA, CFP Executive Director, Head of Fixed Income Investments, Executive Vice President, Co-Chief Investment Officer — Total Return Fixed Income Strategy — The Core Plus Fixed Income Portfolio Roger A. Early rejoined Delaware Investments in March 2007 as a member of the firm’s taxable fixed income portfolio management team, with primary responsibility for portfolio construction and strategic asset allocation. He became head of fixed income investments in February 2015. During his previous time at the firm, from 1994 to 2001, he was a senior portfolio manager in the same area, and he left Delaware Investments as head of its U.S. investment grade fixed income group. In recent years, Early was a senior portfolio manager at Chartwell Investment Partners and Rittenhouse Financial and was the chief investment officer for fixed income at Turner Investments. Prior to joining Delaware Investments in 1994, he worked for more than 10 years at Federated Investors where he managed more than $25 billion in mutual fund and institutional portfolios in the short-term and investment grade markets. He left the firm as head of institutional fixed income management. Earlier in his career, he held management positions with the Federal Reserve Bank, PNC Financial, Touche Ross, and Rockwell International. Early earned his bachelor’s degree in economics from The Wharton School of the University of Pennsylvania and an MBA with concentrations in finance and accounting from the University of Pittsburgh. He is a member of the CFA Society of Philadelphia. Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer — Total Return Fixed Income Strategy — The Core Plus Fixed Income Portfolio Paul Grillo is a member of the firm’s taxable fixed income portfolio management team with primary responsibility for portfolio construction and strategic asset allocation. He is also a member of the firm’s asset allocation committee, which is responsible for building and managing multi-asset class portfolios. He joined Delaware Investments in 1992 as a mortgage-backed and asset-backed securities analyst, assuming portfolio management responsibilities in the mid-1990s. Grillo serves as lead portfolio manager for the firm’s Diversified Income products and has been influential in the growth and distribution of the firm’s multisector strategies. Prior to joining Delaware Investments, Grillo was a mortgage strategist and trader at Dreyfus Corporation. He also worked as a mortgage strategist and portfolio manager at Chemical Investment Group and as a financial analyst at Chemical Bank. Grillo holds a bachelor’s degree in business management from North Carolina State University and an MBA with a concentration in finance from Pace University. J. David Hillmeyer, CFA Senior Vice President, Senior Portfolio Manager – The Core Plus Fixed Income Portfolio J. David Hillmeyer is a member of the firm's taxable fixed income portfolio management team. He is responsible for portfolio construction and asset allocation of the diversified floating rate strategy and serves as co-portfolio manager for the fixed rate multisector, core plus, and investment grade corporate bond strategies. Prior to joining Delaware Investments in August 2007 as a vice president and corporate bond trader, he worked for more than 11 years in various roles at Hartford Investment Management Company, including senior corporate bond trader, high yield portfolio manager / trader, and quantitative analyst. He began his career as an investment advisor in January 1989 at Shawmut Bank, leaving the firm as an investment officer in November 1995. Hillmeyer earned his bachelor’s degree from Colorado State University, and he is a member of the CFA Society of Philadelphia and the Philadelphia Council for Business Economics. Paul A. Matlack, CFA Senior Vice President, Senior Portfolio Manager, Fixed Income Strategist – The Core Plus Fixed Income Portfolio and The High-Yield Bond Portfolio Paul A. Matlack is a strategist and senior portfolio manager for the firm’s fixed income team. Matlack rejoined the firm in May 2010. During his previous time at Delaware Investments, from September 1989 to October 2000, he was senior credit analyst, senior portfolio manager, and left the firm as co-head of the high yield group. Most recently, he worked at Chartwell Investment Partners from September 2003 to April 2010 as senior portfolio manager in fixed income, where he managed core, core plus, and high yield strategies. Prior to that, Matlack held senior roles at Turner Investment Partners, PNC Bank, and Mellon Bank. He earned a bachelor’s degree in international relations from the University of Pennsylvania and an MBA with a concentration in finance from George Washington University. John P. McCarthy, CFA Senior Vice President, Senior Portfolio Manager, Co-Head of Credit Research – The High-Yield Bond Portfolio and The Core Plus Fixed Income Portfolio John P. McCarthy is a senior portfolio manager for the firm’s high yield strategies, a role he assumed in July 2016. He is also co-head of credit research on the firm’s taxable fixed income team. McCarthy rejoined Delaware Investments in March 2007 as a senior research analyst, after he worked in the firm’s fixed income area from 1990 to 2000 as a senior high yield analyst and high yield trader, and from 2001 to 2002 as a municipal bond trader. Prior to rejoining Delaware Investments, he was a senior high yield analyst/trader at Chartwell Investment Partners. McCarthy earned a bachelor’s degree in business administration from Babson College, and he is a member of the CFA Society of Philadelphia. Delaware Management Company (Manager) is an indirect wholly owned subsidiary of Macquarie Group Limited (MGL). Neither the Manager nor its affiliates referred to in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL), a subsidiary of MGL and an affiliate of the Manager. MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. The Portfolios are governed by U.S. laws and regulations. Please keep this Supplement for future reference. This Supplement is dated October 12, 2016.
